     Case 3:18-cv-00437-HZ   Document 193   Filed 06/08/21   Page 1 of 50




NEDC et al. v USACE et al: (Case No.: 3:18-cv-00437-HZ)
Assessment of risks to human life and safety
from proposed modifications to operations



Prepared for: Judge Marco A. Hernandez
Prepared by: Desiree Tullos, PhD PE (OR)




April 22, 2021
       Case 3:18-cv-00437-HZ        Document 193        Filed 06/08/21   Page 2 of 50




                               TABLE OF CONTENTS


Glossary
Executive Summary


   1. Introduction and scope of review


   2. Summary of the Willamette Valley Project and baseline reservoir operations


   3. Risks to human life and safety associated with proposed modifications
      3.1.1. Summary of key findings
      3.1.2. Technical justification for interpretation of risk


   4. References


   5. Appendices
        Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 3 of 50




                                           Glossary

Antecedent: In the context of this analysis, the precipitation and soil moisture conditions that
precede an operational change, which can contribute to hillslope instability.

Hydrophobicity: A physical property of soils to repel water, which increases dramatically after
wildfires, increase runoffs, and reduces hillslope stability.

Landslide: A broad term that reflects multiple ways (falling, toppling, sliding, spreading, or
flowing) a hillslope can fail.

Ramping rates: The rate of increase or reduction of water releases, which are limited to protect
life safety and to avoid stranding of organisms downstream.

Regulating outlet (RO): Outlets located at lower elevations in the dam that are used in drawing
the reservoir down and for temperature or water quality management. ROs typically involve a
set of sliding gates, with a “service” gate that is used for typical operations and an upstream
gate used in emergency and maintenance operations.

Reliability: The probability that a system can achieve a specified target for a given set of
conditions.

Rule curve: Also called guide curve. The relationship between the day of year and the
intended/desired elevation of a reservoir, structured by vertical zones within the reservoir and
seasonal objectives (flood storage, water conservation, etc.)

Seepage force: As water drains out of a saturated soil, it creates a pressure, called pore water
pressure, between the grains that pushes soil grains apart and reduces soil stability

Unconsolidated: Loosely arranged sediment that is not cemented or strongly compacted and
thus is easily eroded. In the context of this analysis, sediments deposited in reservoirs tend to
be unconsolidated, whereas hillslope sediments tend to be more consolidated.
        Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 4 of 50




Executive Summary
       In NEDC et al. v USACE et al., interim measures for reservoir operations were proposed
by the Plaintiffs to address fish passage and water quality concerns while management and
resource agencies undergo consultation. These interim measures include changes to the outlets
used to release flows and to the timing and depth of refill. Measures also include
recommendations for drawing down some of the reservoirs to lower levels and/or for extended
periods. As requested by the Court, I have conducted a review of potential human life and
safety risks associated with the proposed measures. This review does not consider potential
conflicts with other operational objectives, including water supply, hydropower production,
recreation, or meeting biological flow targets. This review also does not consider the biological
or environmental effectiveness of the measures, relationships to USACE’s interim operational
measures or their operational authority, or a number of other factors outside of potential
human life and safety risks.

       The proposed operational measures were characterized (Table 2) into three types of
measures: 1) changes in outlets but not discharges, 2) modified refill; and 3) reservoir
drawdown. Each measure was considered for its potential contribution to three broad types of
risks, all associated with flood risk downstream of the dam: 1) Downstream flooding from
operational changes, 2) reservoir sediment instability, and 3) loss of flood control capability
through impacts on outlet works and hydromechanical equipment (e.g. gates, turbines). Each
measure was classified into three risk categories: 1) no appreciable risk, 2) minor or mitigatable
risk, 3) high likelihood or consequence risk. The framing of risk is based on the assessment of
both the likelihood and consequence of impacts to human life and safety in a qualitative way,
relying on existing data, model simulations, peer-reviewed literature, inspection reports, and
professional judgment. Technical justification for the risk ratings is provided in Section 3.2.

     Key findings are broadly summarized by the types of risk below:

1. Downstream flooding from operational changes. None of the proposed measures are
   expected to increase directly flood risk to downstream communities as a result of increasing
        Case 3:18-cv-00437-HZ         Document 193       Filed 06/08/21     Page 5 of 50




   water releases during critical flood management periods. Both parties recognize that USACE
   will prioritize flood risk management over the proposed operational measures.
2. Stability of reservoir sediments. Measures that result in the drawdown of reservoirs and
   changes in timing of refill have the potential to produce risks both within the reservoir and
   downstream if they contribute to substantial erosion of reservoir sediments and/or trigger
   landslides within the reservoir. While the risk associated with instability of reservoir
   sediments is generally low across the WVP projects, some measures may result in elevated
   risk. In particular, given the potential for erosion of sizeable volumes of reservoir sediments
   and for landsliding within Lookout Point reservoir during deep drawdown (MFW 1), further
   study would reduce uncertainties about the potential for sediment to exit the reservoir and
   contribute to localized flooding downstream of Dexter dam. Other measures proposing
   changes in reservoir refill or drawdown, including Detroit drawdown (NS1, Table 2a) and
   extended Fall Creek drawdown (MFW9, Table 2c) are found to have minor or mitigatable
   impacts associated with landslide susceptibility or the delivery of sediment to the
   downstream channel.
3. Loss of flood control capability. For most of the Plaintiffs’ proposed measures, the primary
   risks generated by modifying which outlets are used to release water are associated with
   increasing wear and tear on the outlet works. Wear and tear may increase for gates,
   spillways, mechanical-electrical control systems, and the conduits through which water
   flows. The increased wear and tear under the proposed measures, particularly on the
   regulating outlets (ROs), will accelerate the timeline for maintenance and replacement. In
   addition, increased and varied use of the ROs and turbines should be coupled with regular
   inspection and monitoring.
        Case 3:18-cv-00437-HZ          Document 193        Filed 06/08/21     Page 6 of 50




     1. Introduction and scope of review
   The scope of this evaluation reflects the expert order issued by Judge Hernandez, which
limits the review to analysis of risks to human life and safety. The expert order explicitly
identified the risks of loss of flood control capability, damage to the structural integrity of the
dams, and riverbank collapse. Loss of flood control capability was qualitatively analyzed by
considering the expected wear and tear on gates and turbines from more frequent and varied
use. Damage to the structural integrity of the dam was considered qualitatively through
potential dam failure modes. I evaluated riverbank collapse as the potential for the drawdown
operations to destabilize sediments and hillslopes in the reservoir. Concerns about reservoir
sediment stability relate to a) potential for downstream flooding resulting from the delivery of
large volumes of reservoir sediments, and b) impacts to infrastructure (e.g. roads, buildings, a
large dam) in the immediate vicinity of a reservoir resulting from landslide activity. In addition, I
considered the potential for increases in flood risk for downstream communities associated
with any proposed changes in the volumes and timing of flow releases.
   My analysis of these risks is not quantitative. Qualitative risk assessments were considered
adequate to support implementation decisions based on the potential for the measures to
elevate human life and safety risks. In addition, analysis of the operations under a range of
hydrologic scenarios would have unnecessarily delayed the legal process. As such, I have not
conducted any modeling of reservoir operations, hillslope stability, or reservoir erosion.
Instead, I relied on existing modeling efforts (e.g. OMET 2012), publicly-available data (e.g.
DOGAMI 2020), peer-reviewed literature, publicly-available reports, inspection reports
provided by the Defendants, and professional judgment.
   I aimed to make no assumptions of how the proposed operations would be implemented.
Supporting documents and declarations from the Plaintiffs and Defendants were very
constructive in clarifying details of the proposed operations. I expect, but do not guarantee,
that the analysis presented herein closely reflects the intended measures. In addition, I note
that not all of the proposed remedies were evaluated. Only measures that have potential to
modify the risks to human life and safety from flooding and sediment stability were evaluated.
        Case 3:18-cv-00437-HZ        Document 193        Filed 06/08/21     Page 7 of 50




Thus, measures associated with monitoring and coordination, among others, were not
considered in this analysis.
   Finally, at the recommendation of Judge Hernandez, I note that the scope of this analysis
does not include analysis of any expected impacts of the proposed measures on compliance
with Reasonable and Prudent Alternatives (RPAs) under the Biological Opinion (BiOp) (i.e.
tributary and mainstem flow targets, USFWS 2008) or other environmental criteria and
standards (i.e. temperature). In addition, this report does not provide comment regarding
impacts on the generation of hydropower or on recreational opportunities. The USACE
perspective on these tradeoffs is discussed in detail in the declarations from Askelson,
Piaskowski, and Taylor, as well as in the USACE summary of modeling results for some of the
proposed measures (OMET 2012). Additional impacts not directly related to human life and
safety, such as those associated with drinking water quality or supply, are also not considered. I
also do not comment on whether the proposed measures are within the current operating
authority for the USACE. Analysis of the relationships of these measures to operating
authorities are provided in the declaration of Askelson and in USACE (2012). Assessment of the
expected benefits or costs of the proposed measures on fish or water quality is not included,
nor is the relationships between the Plaintiff’s proposed measures and the interim measures
the USACE has been conducting (See Piaskowski declaration for details on USACE interim
measures).
        Case 3:18-cv-00437-HZ          Document 193         Filed 06/08/21    Page 8 of 50




     2. Summary of the WVP and baseline reservoir operations
The Willamette River Basin (WRB) is a large tributary that drains north to the Columbia River,
with a catchment area of 11,480mi2. The basin drains a diverse landscape shaped by subduction
tectonics, volcanism, flooding, and erosion. Throughout the basin, the Mediterranean climate
results in highly seasonal water supply and demands. The long, wet winter and spring snowmelt
produce runoff that historically flooded large areas of the Willamette tributaries and
floodplains, resulting in significant loss of life and property. In response, a collection of 13 dams
(Table 1) and revetments, known as the Willamette Valley Project (WVP), were constructed in
the tributaries to reduce flood losses and augment summer flows. Thirteen ESA-listed species of
salmon and steelhead are impacted by the WVP (NMFS 2008), with the Upper Willamette River
Chinook at greatest risk of extinction. Through the consultation process that resulted in the
2008 BiOp, RPAs were established to protect the ESA-listed species, which included many
proposed changes to infrastructure and operations at USACE reservoirs.


Table 1. Characteristics of WVP dams and associated reservoirs. These reservoirs represent a
range of storage capacities, variability in the priority of releases, and the hydrogeology of
upstream catchments (e.g., groundwater versus surfacewater dominated).

                                                                   Reservoir
                     Dam height       Dam         Catchment          storage
     Dam name
                        (ft)         material      size (mi2)     capacity @
                                                                 full pool (kaf)
   Big Cliff             191         concrete         449               4.7
   Blue River            270          rockfill         88              89.5
   Cottage Grove          95         earthen          104              32.9
   Cougar                519          rockfill        207             200.0
   Detroit               463         concrete         437             455.1
   Dorena                145          rockfill        265              77.6
   Fall Creek            205          rockfill        184             125.1
   Fern Ridge             44         earthen          275              97.3
   Foster                126          rockfill        492              60.8
   Green Peter           327         concrete         277             428.1
   Hills Creek           304         earthen          389             355.6
   Lookout Point         276         earthen          991             456.0
         Case 3:18-cv-00437-HZ        Document 193        Filed 06/08/21     Page 9 of 50




    The 13 federal multipurpose reservoirs in the WVP are operated as a system with the
objectives of providing flood regulation, baseload and peaking hydropower production,
recreation, fish and wildlife conservation, water supply, and water quality regulation.
Regulating flood flows is the highest operational priority for determining reservoir releases, and
the priority of other operating objectives varies by reservoir and circumstance. Operations for
meeting flood regulation and water conservation storage priorities are set by a rule curve at
each dam, which was established when the dam was authorized. In addition to operational
priorities, releases are subject to constraints (e.g. ramping rates) and regulatory targets at
downstream control points, including targets for flood elevations and biological flows. For
example, April–October minimum flow targets were established under the 2008 BiOp (NMFS
2008) and that vary across months and based on water year type (i.e., abundant, adequate,
insufficient, deficit).
    At the level of individual reservoirs, water releases for meeting flows targets can be
directed to different outlets (i.e., powerhouse, regulating outlet, spillway, Figure 1) to support
different objectives, such as minimizing total dissolved gas (turbines), matching inflow
temperatures (all outlets), and downstream passage (spillways and ROs).


Figure 1. Various outlets highlighted at Detroit reservoir. (Image source: USACE)
       Case 3:18-cv-00437-HZ          Document 193        Filed 06/08/21      Page 10 of 50




   At the system level, because the places of concern (i.e. control points) are downstream of
multiple reservoirs, operations of the thirteen reservoirs that are interdependent. Operations
at multiple reservoirs can be influenced by a single control point (e.g., minimum flow for the
Willamette at Salem, Oregon) and multiple control points can be influenced by a single
reservoir (e.g. Detroit reservoir). As a result of these interdependencies, operational changes at
any reservoir can impact other reservoirs in the system. Meeting flood and fish targets at
downstream control points is accomplished through prioritization of storage and releases
across the reservoirs.
   Key challenges in operating the reservoirs are driven in part by the attempt to meet the
diverse needs of all species, life histories, and stages of the salmonid life cycle in the basin (see
G. Taylor’s declaration for details), as well as operating for diverse and changing needs and
values of residents in the basin (Jaeger et al. 2017). Further details on the operations of the
reservoirs are provided in USACE’s Standard Operating Procedures (USACE 2012), Askelson’s
declaration, among other documents, and are not repeated here in the interest of brevity.
       Case 3:18-cv-00437-HZ           Document 193        Filed 06/08/21      Page 11 of 50




     3. Risks to human life and safety from proposed
        modifications

     3.1 Summary of key findings regarding risks to human life and safety

       The proposed operational measures were broadly characterized (Table 2) into three
types of measures: 1) changes in outlets but not discharges, 2) modified refill; and 3) reservoir
drawdown. Each measure was considered for its potential contribution to three broad safety
impacts: Downstream flooding due to operational changes, reservoir sediment instability, and
loss of flood control capability through impacts on hydromechanical equipment (e.g. gates,
turbines). All three of these safety impacts were considered for their potential contribution to
downstream flooding. First, operational changes were evaluated for their potential to result in
more water being released during flood management periods. Second, I evaluated the potential
for reservoir sediments to erode during drawdown and subsequently deposit downstream in
sufficiently large volumes to increase localized flooding. Finally, I evaluated if and how
increased and varied use of outlet structures could contribute to reduced, or complete loss of,
flood control capability. In this last scenario, I considered how a failed gate or turbine could
lead to uncontrolled water releases through a failed outlet or catastrophic overtopping during a
high flow event.
       Each proposed operational measure was classified into three risk categories for each
potential safety impact: no appreciable risk, minor or mitigatable risk, high likelihood or
consequence risk. The framing of risk is based on the assessment of both the likelihood and
consequence of impacts to human life and safety. For example, in assessing risk of landslide
hazards, both the likelihood of a landslide is assessed, as is the potential for loss of life as a
consequence of a landslide occurring. In addition, specific proposed measures were relevant to
specific safety impacts. For example, measures associated with refill and drawdown were
evaluated for their impacts on sediment stability, whereas changes in outlets were assessed for
flood control capability. Details of how measures were assessed are provided in Section 3.2,
with greater detail provided on reservoir sediment stability due to the greater number of
factors involved in assessing risk.
       Case 3:18-cv-00437-HZ         Document 193       Filed 06/08/21     Page 12 of 50




       Downstream flood risk from operational changes. When considering only the effects of
changing the volumes and timing of water releases, none of the measures are expected to
directly result in elevated flood risk to downstream communities. Many of the proposed
measures are not in conflict with flood operations, and for those where conflicts could arise,
both parties acknowledge that USACE will prioritize flood risk management over the proposed
operational measures.
       Reservoir sediment instability. Measures that result in the drawdown of reservoirs and
changes in the timing of refill have the potential to produce risks both within the reservoir and
downstream if they contribute to substantial erosion of reservoir sediments and/or trigger
landslides within the reservoir. The degree of risk from drawdown varies across reservoirs
based on two key factors: 1) the local geology and infrastructure at risk, and 2) the depth and
rate of the drawdown. While the risk associated with the instability of reservoir sediments is
generally low across the WVP projects, some measures may result in elevated risk. As justified
in Section 3.2, I find that further study is needed to verify that deep drawdown at Lookout Point
(MFW 1, Table 2c) will not increase the likelihood of localized flooding downstream in response
to the erosion of sizeable volumes of reservoir sediment or the likelihood of landsliding within
the reservoir. Detroit drawdown (NS1, Table 2a) and extended Fall Creek drawdown (MFW9,
Table 2c) was found to have minor or mitigatable impacts associated with landslide
susceptibility or the delivery of sediment to the downstream channel.
       Loss of flood control capability. For most of the Plaintiffs’ proposed measures, the
primary risks generated by modifying which outlets are used to release water are associated
with increasing wear and tear on the outlet works, such as gates, spillways, control systems,
and the conduits through which water flows. The increased wear and tear under the proposed
measures, particularly on the ROs, will accelerate the timeline for maintenance and
replacement. Identifying and addressing repair needs in a timely manner is critical to avoiding
catastrophic failure of outlet works, which typical occurs in response to the accumulation of
many small, but interacting, incidents, as well as human factors. In addition, taking outlets and
dams offline for more frequent repair and maintenance will reduce the frequency that the
       Case 3:18-cv-00437-HZ       Document 193      Filed 06/08/21    Page 13 of 50




system can meet the project objectives or conduct other operations (e.g. temperature
management, meeting minimum flows).
                          Case 3:18-cv-00437-HZ           Document 193        Filed 06/08/21   Page 14 of 50




Table 2a. Summary of proposed measures and their potential impact on downstream flooding, reservoir sediment stability, and
hydromechanical equipment: North Santiam, South Santiam.
                                       Interim measures                                    Safety impacts
                                                                                           Reservoir                         no appreciable risk
                                                             Type of         Downstream                      Loss of flood
  ID      Basin              Short description                                             sediment
                                                             measure           flooding                        control
                                                                                            stability                        minor or mitigatable risk
                                                                                            landslide                        high likelihood or
  NS1              Detroit: Drawdown (Nov-Dec)              drawdown
                                                                                          susceptibility                     consequence risk

                                                             same flow,
  NS2              Detroit: Regulating outlets at night
                                                          different outlet

            N.                                               same flow,                                     increased wear
  NS3              Detroit: 1/2 spillway flows at night
         Santiam                                          different outlet                                      and tear
                   Detroit: Use turbines for total           same flow,                                     increased wear
  NS4
                   dissolved gas                          different outlet                                      and tear
                                                             same flow,                                     increased wear
  NS5              Big Cliff: Spread spill
                                                          different outlet                                      and tear
                   Big Cliff: Use turbines for total         same flow,                                     increased wear
  NS6
                   dissolved gas                          different outlet                                      and tear
                                                             same flow,                                     increased wear
  SS1              Green Peter: spillway
                                                          different outlet                                      and tear
                                                             same flow,                                      fish horn not
  SS2              Green Peter: Use of fish horn
                                                          different outlet                                     functional
                   Green Peter: Temperature                  same flow,
  SS3
            S.     operations                             different outlet
         Santiam                                             same flow,                                     increased wear
  SS4              Foster: Spillway operations
                                                          different outlet                                      and tear
                                                                                            landslide
                   Foster: Delayed refill                 modified refill
  SS5                                                                                     susceptibility
                                                             same flow,                                     increased wear
                   Foster: Temperature operations
  SS6                                                     different outlet                                      and tear
                        Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21      Page 15 of 50




Table 2b. Summary of proposed measures and their potential impact on downstream flooding, reservoir sediment stability, and
hydromechanical equipment: South Fork McKenzie.

                              Plaintiffs’ proposed measures                            Potential safety impacts
                                                                           Downstream       Reservoir                        no appreciable risk
                                                          Type of                                            Loss of flood
  ID      Basin            Short description                              flooding from     sediment
                                                          measure                                               control
                                                                            operations       stability                       minor or mitigatable risk
 McK1              Cougar: Reduce max refill            modified refill                                                      high likelihood or
 McK2              Cougar: Early drawdown                 drawdown                                                           consequence risk
                                                        drawdown +
         South   Cougar: Early and deeper                                                   landslide
 McK3                                                     same flow,
          Fork   drawdown with outlet change                                              susceptibility
                                                       different outlet
        McKenzie
 McK4            Cougar: Delay refill                   modified refill
                 Cougar: Regulating outlets during        same flow,                                        increased wear
 McK5
                 spring                                different outlet                                         and tear
                          Case 3:18-cv-00437-HZ                Document 193       Filed 06/08/21    Page 16 of 50




Table 2c. Summary of proposed measures and their potential impact on downstream flooding, reservoir sediment stability, and
hydromechanical equipment: Middle Fork Willamette.

                                            Interim measures                                     Safety impacts
                                                                  Type of         Downstream        Reservoir       Loss of flood   no appreciable risk
   ID       Basin               Short description
                                                                  measure           flooding   sediment stability     control
                                                                                               reservoir erosion,                   minor or mitigatable risk
                       Lookout Point: Early and deeper
 MFW1                                                            drawdown                           landslide                       high likelihood or
                       drawdown
                                                                                                  susceptibility                    consequence risk
                       Lookout Point: Regulating                  same flow,
 MFW2
                       outlets for temperature                 different outlet

                       Lookout Point: Regulating                  same flow,
 MFW3
                       outlets during drawdown                 different outlet
                     Lookout Point: Prioritize refill
 MFW4                                                           Modified refill
              MF     and spring spill

 MFW5     Willamette Lookout Point: Ungated spring                same flow,                                         increased
                     spill                                     different outlet                                     wear and tear
                                                                  same flow,                                         increased
 MFW6                  Dexter: Fall spill
                                                               different outlet                                     wear and tear
                                                                  same flow,                                         increased
 MFW7                  Dexter: Spring spill
                                                               different outlet                                     wear and tear
                                                                  same flow,                                         increased
 MFW8                  Dexter: Spread spill
                                                               different outlet                                     wear and tear
 MFW9                  Fall Creek: Extended drawdown              drawdown
                       Fall Creek: Regulating outlets for      Increase spring                                       increased
 MFW10
                       lower spring and summer pool                releases                                         wear and tear
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 17 of 50




     3.2 Technical justification for interpretation of risk

     3.2.1 Downstream flood risk from operational changes.

For assessing the impact of changing the timing and volumes of water releases on downstream
flood risk, I relied on my own working knowledge of the system based on prior modeling of the
reservoir operations (Tullos et al. 2020, Jaeger et al. 2017, Danner et al. 2017, Mateus et al.
2016a, Mateus et al. 2016b) and on the declarations provided by the Plaintiffs and Defendants.
In addition, for 11 of the 27 operational measures reviewed, prior modeling studies (OMET
2012) verified that the proposed (or very similar) operational scenarios would not result in
elevated flooding downstream (Appendix 2). A quantitative and comprehensive analysis of
flood risk would evaluate the effects of changing operations on flood depths downstream, and
translate those depths into losses based on the elevation of structures, heights of levees, etc.
However, given that the proposed changes are not expected to increase downstream flood
depths, a comprehensive flood risk analysis was not conducted.
     The proposed measures are not expected to increase flood risk to downstream
communities as a result of: 1) a lack of conflict between proposed measures and flood
management, and 2) prioritization of flood management over environmental management. For
the measures where increased releases are expected (e.g. MFW1 - Deep drawdown at Lookout
Point), it is expected that USACE will operate the reservoirs to minimize downstream flood risk.
As a result of prioritizing flood management, it may not be feasible to fully execute the
proposed operations every year. However, the majority of the measures are not in conflict with
the objective of storing flood flows and thus, independent of operational priority, would not be
expected to impact flood operations or risk.


     3.2.2 Stability of reservoir sediments

       Background on reservoir sediment stability. Drawing a reservoir down can lead to the
mobilization of sediment from three key mechanisms (Figure 2): 1) Vertical erosion of reservoir
sediments, 2) lateral erosion of reservoir sediments, and 3) hillslope failures that produce
landslides. The first two processes are associated with the erosion and movement of
  Case 3:18-cv-00437-HZ       Document 193       Filed 06/08/21     Page 18 of 50




Figure 2. Summary of processes related to reservoir sediment stability and the delivery of
sediment to downstream reaches. Red arrows indicate the direction of sediment movement.
                                              1) Vertical erosion, also known as incision,
                                              occurs as a reservoir water elevation drops
                                              and the reservoir regains the slope of the
                                              former river. The erosion process lowers the
                                              streambed by mobilizing grains on the
                                              surface of the channel as a result of
                                              concentrated hydraulic forces.



                                              2) Lateral erosion: Channel widening occurs
                                              as the incising channel creates steep,
                                              unstable banks prone to bank failure. Lateral
                                              erosion can regularly contributes more to
                                              sediment flux from reservoirs than vertical
                                              erosion during and following drawdown (Cui
                                              et al. 2019).




                                              3) Hillslope failure: During drawdown, the
                                              hillslope becomes unstable as water seeps
                                              from the valley walls and as the reservoir
                                              water no longer buttresses the toe of the
                                              slope. The rate and depth of drawdown
                                              relative to how quickly the soils can drain, is a
                                              key factor in whether landslides will be
                                              triggered. Of the three sediment processes,
                                              landslides have the potential to contribute
                                              the largest volumes of sediment to the
                                              downstream channel, as well as damage local
                                              infrastructure.
       Case 3:18-cv-00437-HZ          Document 193        Filed 06/08/21     Page 19 of 50




sediments deposited in the reservoir, while the third process contributes new sediment to the
reservoir from the adjacent hillslopes. In reality, these three sediment mobilization processes
are coupled. Vertical erosion often leads to lateral erosion by producing oversteepened channel
banks (Doyle et al 2002), and the erosion of sediments that buttress the bottom (i.e toe) of a
hillslope can reduce hillslope stability and contribute to landslides (Levy et al. 2012).
       The production of sediment from the first two mechanisms, vertical and lateral erosion
of reservoir sediments, has been observed at many drawdowns (Major et al. 2017). These
processes occur when any part of the reservoir is lowered to river level (i.e. no ponded water),
which can occur in the upper portion of the reservoir even if water is still ponded near the dam.
These unconsolidated, loose reservoir sediments, deposited in the reservoir over decades, can
be highly mobile when the water surface slope of the reservoir approaches the valley slope, a
condition that occurs during a drawdown that lowers the reservoir water elevation to the
streambed. Conceptually, this is the condition of the reservoir acting like a river again, and it
can occur in just the upper portions of a reservoir during partial drawdowns, which leave a pool
of water near the dam (i.e. residual pool). In this case of partial drawdown, much of the eroded
sediment is only carried as far as the remaining reservoir pool, where it is trapped. While the
smallest-sized sediments will be transported through the outlets to the downstream channel,
this suspended sediment tends not to deposit in the channel and thus is not likely to contribute
to downstream flooding. In cases where an entire reservoir has been drawn down to the
streambed, the volume of fine sediment produced by vertical and lateral erosion can contribute
to the temporary degradation of water quality and habitat downstream under some
circumstances (Foley et al. 2017). However, the depths of sediment deposited downstream are
generally not enough to appreciably increase flood risk (Tullos et al. 2016). I note that cases do
exist where downstream flood risk was elevated by the release of large volume of sediment,
particularly when large (i.e. coarse) sediment was released (Warrick et al. 2015). A worst-case
scenario for elevated downstream flood risk from reservoir sediments is the case with a deep
drawdown of the entire reservoir to its streambed that produces the movement of large
volumes of large (i.e. coarse) material, such as sand and gravel. What is more likely for most of
the WVP projects, which do not involve complete drawdown and for which small (i.e. fine)
       Case 3:18-cv-00437-HZ          Document 193       Filed 06/08/21     Page 20 of 50




sediment comprises the majority of sediments in the reservoir, is that mobilized sediment will
mostly stay in suspension and not appreciably impact downstream flood risk.
       Instead, within the WVP, substantial risks to human safety are more likely to occur if
reservoir drawdown contributes to the instability of hillslopes. While not frequent, history has
demonstrated how changing water elevations in reservoirs can lead to hillslope failures in
reservoirs around the world (Morgenstern 1963, Jones 1981, Zhong 1990, Viratjandr and
Michalowski 2006, Zhan et al. 2006, Sun et al. 2017, Zhou et al. 2020). Landslides tend to
generate much larger volumes of sediment than vertical or lateral erosion, and can produce
highly destructive waves (e.g. Lake Roosevelt, 1940s-1950s) and catastrophic loss of life (e.g.
Vajont Dam, 1963). It is my understanding that the type of catastrophic loss of life that
occurred at Vajont Dam, which was produced by a landslide-driven wave (i.e. seiche) that
overtopped the dam, is unlikely in the Cascade range because the large block failures that
produce those waves are not common. Instead, my analysis focused on whether drawdown
could increase likelihood of shallow hillslope failures and slow-moving earthflows, both of
which occur more commonly in the Cascades and can produce large volumes of sediment. The
consequences from these hillslope failures can include damage to local infrastructure (e.g.
roads, buildings, railroads), restricted access to the dam for operating outlets and inspection of
project structures, and erosion of new sources of sediment that could fill downstream channels
and increase flooding.
       Hillslope failures that produce shallow slides and earthflows (hencerforth landslides) can
occur both as reservoirs are refilled and as they are drawn down (Jones 1981, Zhong 1990).
During refill, submerging and saturating the toe of a hillslope can lead to instability and
landsliding. During drawdown, hillslope failures occur when the force of water seeping out of
the pore spaces between sediment grains, in combination with the weight of the soils, exceed
the frictional forces that resist the movement of soil blocks (Viratjandr and Michalowski 2006).
In reservoirs, another important factor is the benefit of the reservoir water buttressing the toe
of the hillslope. Drawdown removes the confining pressure of the water that helps hold the
hillslope in place, and the loss of that buttress can lead to movement of the hillslope.
       Case 3:18-cv-00437-HZ          Document 193       Filed 06/08/21     Page 21 of 50




       In the Pacific Northwest, landslides tend to occur during the months with the greatest
precipitation (e.g. November to February) because soils are already saturated, and thus heavy
and lubricated for sliding. For example, the February 1996 flood produced 36 documented
landslides in areas in and around reservoirs across the WVP (DOGAMI 2020). Seven of those
landslides occurred in Detroit reservoir. The February 1996 flooding and landsliding occurred
during and following an intense storm that dropped 12 to 27 inches of warm rain in the
mountains over four days. This particular event was preceded by several weeks of high rainfall
that had already saturated the soils and led to extreme flooding of up to 200-year recurrence
interval in some areas. In addition to the triggering of new landslides as described above,
reservoir drawdown can expose historical landslide material that has been stored in the
reservoirs to erosion by the river flowing through an empty reservoir.
       Thus, landslide susceptibility is primarily driven, and mapped (DOGAMI 2020), based on
a combination of geologic features and the steepness of hillslopes, as well as the antecedent
moisture in the hillslopes from precipitation in the preceding weeks to months. Based on the
underlying geology of the basin, the hillslopes draining into most reservoirs in the WVP have
elevated landslide risk and have produced landslides when the soils are adequately saturated.
For example, between 1996-1997, agencies (e.g. USFS, ODOT, FEMA, local public works)
mapped 12 landslides in areas surrounding Cougar reservoir, 61 landslides in areas surrounding
Detroit reservoir, 15 in areas surrounding Fall Creek, 19 in areas surrounding Foster, and 21 in
areas surrounding Lookout Point. As the maps in Figures 3-5 and 8-9 demonstrate, not all of
these slides were along the reservoir shorelines. This context is relevant only to illustrate the
susceptibility of the slopes in these areas to failure, independent of conditions in the reservoir.
       In addition to characteristics of the landscape, the rate and depth of reservoir
drawdown can exert a strong influence on the stability of reservoir sediments. Deep
drawdowns can be problematic because the seepage force (i.e. positive pore water pressure)
mentioned above is greatest when there is a large difference between the reservoir elevation
and the elevation of the groundwater in the hillslope. Seepage forces can also be high during
rapid drawdown, where the reservoir water level is lowered much faster than the reservoir
sediments and hillslopes can drain. This leads to an “undrained” soil condition, where water is
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 22 of 50




still stuck between the pores and thus friction between grains does not help to stabilize blocks
of soil. The result is heavy, lubricated soil blocks that are ready to move and are no longer
buttressed by the force of the reservoir water against them. As a result, slow drawdown
operations that allow soils to drain and minimize the difference between the groundwater and
reservoir elevations generally minimize the instability of reservoir sediments (Randle and
Bountry 2017).


       Evaluation of proposed drawdown measures on reservoir sediment stability. Based on the
above conceptual framework, each of the drawdown and refill scenarios were evaluated for
their impacts on reservoir sediment stability. For each measure, I considered the likely
processes to be triggered (vertical erosion, lateral erosion, landsliding), the potential volume of
sediment that would be transported downstream by those processes that could contribute to
downstream flooding, and the potential for infrastructure or life loss as a result of landsliding.


Early drawdown at Detroit (NS1). Achieving the proposed early drawdown at Detroit reservoir
would be accomplished by earlier and/or faster drawdown in the fall. Faster drawdown could
contribute to issues of reservoir sediment instability. The sediments in Detroit reservoir are
composed primarily of fines and sands (McMillan 2018), which are particularly vulnerable to
slope failure and vertical and lateral erosion upon rapid draining. I was unable to find
documentation on prior drawdowns at Detroit reservoir to evaluate whether an accelerated
rate may lead to substantial mobilization of sediments, but I suspect that the volume would not
be extreme. However, landslide susceptibility introduces some additional risk to changing
drawdown operations at Detroit. Even prior to 2020, most of the surrounding area was mapped
fairly contiguously as “high” landslide susceptibility and multiple prior landslides have been
mapped along the shore (Figure 3). In addition, the 2020 Beachie Creek fire burned
approximately half of the shoreline around the reservoir. Wildfires are known to increase
landslide risk in subsequent years as a result of the loss of vegetation and post-fire
hydrophobicity of the soils (Shakesby and Doerr 2006). The combination of potential for
reduced stability of reservoir sediments, increased landslide risk from the Beachie Creek fire,
       Case 3:18-cv-00437-HZ           Document 193        Filed 06/08/21      Page 23 of 50




the adjacency of Highway 22, and an accelerated drawdown rate at Detroit under NS1 results in
a rating of the measure as minor or mitigatable risk. To mitigate the risk of destabilizing
reservoir sediments, early drawdown should be achieved by starting drawdown one month
earlier rather than an accelerated rate of drawdown, though other tradeoffs are expected with
an earlier drawdown of the reservoir.


Figure 3. Landslide susceptibility at Detroit reservoir. Data source: DOGAMI (2020). See
Appendix 1 for summary of methods for assessing landslide susceptibility.




Delayed refill at Foster (SS5). The proposal to delay refill at Foster reservoir is unlikely to
significantly elevate instability in the reservoir sediments. Keeping the reservoir at minimum
conservation pool through May 15, rather than beginning refill February 01, may result in some
increased erosion in the upper portions of the reservoir as spring rains and snow melt runoff
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 24 of 50




enters the reservoir. However, the reservoir pool will likely trap most of the mobilized sediment
and/or small-sized sediment will pass through downstream reaches in suspension.
       While this operational strategy is not expected to lead to substantial increases in the risk
of landslides, it is noteworthy that the hillslopes around the reservoir are highly susceptible to
landslides, and that the adjacency of Highway 20 and the community of Foster increase the
consequences should a landslide occur. The reservoir hillslopes have already experienced
multiple historical landslides, including several adjacent to the highway, and landslide deposits
have been documented along the shoreline (Figure 4). Despite this relatively high risk of
landslides at Foster reservoir, the expectation of a limited effect of the proposed operational
change (delayed refill) on elevating landslide risk and the trapping of the eroded sediments in
the conservation pool lead to this measure being placed in the no appreciable risk category.


Figure 4. Landslide susceptibility at Foster reservoir. Data source: DOGAMI (2020). See
Appendix 1 for summary of methods for assessing landslide susceptibility.
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 25 of 50




Limited refill and early drawdown at Cougar (McK1 and McK2). These two operational
measures are unlikely to increase the instability of reservoir sediments as they will not draw the
reservoir down faster or deeper than is scheduled in the rule curve. Cougar reservoir (Figure 5)
has documented landslide deposits adjacent to the shoreline, most of the hillslopes are
mapped as high susceptibility, and a small portion (~0.3 miles) of the shoreline was burned by
the Holiday Farm fire in 2020. However, while landslide risk at Cougar is not low, it is not
expected that the proposed measures would result in elevating that risk.


Figure 5. Landslide susceptibility at Cougar reservoir. Data source: DOGAMI (2020). See
Appendix 1 for summary of methods for assessing landslide susceptibility.




       Supporting the assessment of low landslide risk, a prior drawdown of the reservoir that
occurred in 2002 for construction of the temperature control tower (Figure 6) did not appear to
appreciably affect the landslide deposits. During that drawdown event, some vertical and
       Case 3:18-cv-00437-HZ           Document 193        Filed 06/08/21      Page 26 of 50




lateral erosion did occur, resulting in elevated suspended sediment downstream. In addition,
the drawdown also exposed and eroded former landslide deposits that had been submerged
under the reservoir, producing elevated suspended sediment concentrations (G. Grant,
personal communication). However, while downstream habitats were impacted by the
intrusion of fine sediments into spawning gravels (Grant et al 2015), areas of substantial
deposition downstream were not documented. As a result, this measure is rated as no
appreciable risk for elevated sediment instability.


Figure 6. Vertical and lateral erosion at Cougar reservoir during the 2002 drawdown (Source
G. Grant, USFS).




Deep drawdown at Cougar (McK 3). This measure proposes to draw down Cougar reservoir 27’
below normal pool in November to December. Similar to the proposal for delayed refill at
Foster (SS5), some additional minor erosion may occur in the upper portions of the reservoir as
a result of the water surface slope approaching the valley slope (i.e. part of the reservoir acting
like a river) during months with elevated rainfall. However, it is expected that the majority of
the eroded sediment would be trapped in the remaining pool near the dam. Similar operations
were conducted in December 2012-January 2013 and did not result in elevated suspended
sediment beyond background concentrations (Askelson declaration 132). Under the right
conditions (if soils are already saturated), the additional 27’ of drawdown could reduce the
stability of hillslopes in a reservoir with a history of landsliding. Nearby infrastructure is limited
but includes a local road, actively-used campgrounds, and road access to the dam. Mitigation of
landslide risk could be achieved by avoiding drawdown in years with high levels of precipitation
        Case 3:18-cv-00437-HZ        Document 193        Filed 06/08/21     Page 27 of 50




in October to December that saturate hillslopes. Thus, while the mobilization of reservoir
sediments is unlikely to increase downstream flooding, the potential for the drawdown to
increase landslide risk under some circumstances leads to this measure being classified as
minor or mitigatable risk.


Delayed refill at Cougar (McK4). As a result of delaying refill at Cougar reservoir by three
months (from February 01 to May 01), the upper portions of the reservoir will be subject to
additional erosion as spring snowmelt and storm events pass through the reservoir. However,
like the deep drawdown at Cougar (McK3), eroded sediment is expected to be trapped by the
reservoir that is established by the minimum conservation pool. Furthermore, it is not expected
that landslide risk would be appreciably elevated by this operation. Thus, this measure is
unlikely to result in substantial downstream deposition and thus was rated as no appreciable
risk.


Deep drawdown at Lookout Point (MFW1). This proposed measure would draft Lookout Point
reservoir an additional 75’ below the minimum conservation pool during November and
December to reduce the depth the fish have to swim to reach the ROs for safe passage. Given
that a sizable proportion of the reservoir would be drawn down to the streambed, it is expected
that this drawdown would lead to vertical and lateral erosion in the clays and fine sands that
comprise the reservoir sediments. This is potentially the first drawdown at Lookout Point since
its construction (Askelson declaration 159). Thus, the volumes of sediment eroded during the
first year may be substantial but are expected to decrease with each annual drawdown as
observed in Fall Creek reservoir (Figure 7).
        Deep drawdown has occurred annually at Fall Creek since 2012 to facilitate downstream
passage. Results from Fall Creek likely represent a similar set of physical processes that can be
expected at Lookout Point since the reservoirs are adjacent and have similar sediment
compositions. One relevant finding from the study of Fall Creek operations includes the
observation that repeated drawdown operations help maintain a well-defined channel (i.e.
thalweg) in the reservoir, rather than the channel laterally migrating across the former
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 28 of 50




floodplain (Keith and Stratton 2019). This finding is important because having a well-defined
channel means that other zones of the reservoir, such as the reservoir margins where landslide
deposits may be stored, are not as likely to erode. From a risk perspective, the result of a well-
defined channel is a limited volume of sediments eroded and a reduced risk of eroding the toe
of landslides. This re-occupation of the well-defined channel likely explains the reduction in
suspended sediment observed downstream in subsequent years of drawdown at Fall Creek
(Figure 7, Schenk and Bragg 2019). A second relevant finding from the study of Fall Creek
drawdowns is the observed deposition of sand in side channels and other low velocity zones
downstream of the dam, and that the deposition appears to persist in vegetated areas (Keith
2019). To my knowledge, there is no evidence that this deposition has appreciably impacted
flood elevations. However, preliminary data reported by the USGS (Keith 2019) indicated that
local deposition of up to 1.6m occurred at one location after the 2016 drawdown of Fall Creek,
though depths were generally lower than that and not detectable at the reach scale.


Figure 7. Sediment loads downstream of Fall Creek reservoir during the drawdown period
(Source Schenk and Bragg 2019). Note the high loads of sediment reaching the downstream
USGS gage during the first year of drawdown, followed by smaller loads in subsequent years.
       Case 3:18-cv-00437-HZ         Document 193       Filed 06/08/21     Page 29 of 50




       While it is expected that drawdown at Lookout Point may follow a similar pattern as Fall
Creek in mobilizing reservoir sediments, some differences are noteworthy. First, Fall Creek is
only lowered to 40’ below minimum conservation pool, whereas Lookout Point would be 75’
below the conservation pool under the proposed operation. In addition, the storage capacity at
Lookout Point (443,000 acre-ft at max conservation pool) is nearly four times the storage
capacity at Fall Creek (117,800 acre-ft at max conservation pool). The catchment size upstream
of the Lookout Point (991 mi2) is more than five times larger than the catchment above Fall
Creek (184 km2), reflecting a likely larger pool of sediments stored in the reservoir. These
factors (lack of prior drawdown, the larger drawdown depth, the larger upstream catchment,
and the larger storage capacity of the reservoir) would indicate that more sediment may be
mobilized than what was observed at Fall Creek. However, modeling of reservoir erosion for the
OMET LOP_04 scenario (Askelson declaration, 159; USACE 2017), found that only 16,300 tons of
clays and fine sands may be transported out of Lookout Point during drawdown. For context, it
was estimated (Schenk and Bragg 2019, Figure 7) that 55,000 tons of sediment eroded from Fall
Creek during the first year of drawdown (2013), with the noted deposition in the channel
downstream in 2016. Two factors may explain why model results indicate sediment release at
Lookout Point will be lower than what was observed at Fall Creek. First, the model used to
develop the 16,300 ton estimate (AdH) does not include algorithms that represent lateral
erosion of reservoir sediments (or landslides) and thus likely represents an underestimate of
the amount of material available for erosion. Second, the ROs at Lookout Point are located at a
higher elevation on the dam than at Fall Creek, which will result in the Lookout Point reservoir
trapping some of the mobilized sediment. When Fall Creek reservoir is at the invert elevation of
the ROs (670’), the remaining storage is virtually zero, whereas when Lookout Point reservoir is
at the invert elevation of the ROs (724’), the remaining storage is 4960 acre-feet (= 1% of
conservation pool and the equivalent of ~2500 Olympic-sized pools). As a result, Lookout Point
will have a residual pool to trap some of the mobilized sediment. Furthermore, some
proportion of the clay and sands transported out of Lookout Point reservoir will be deposited in
Dexter reservoir, further reducing potential for flooding in the Middle Fork Willamette below
Dexter. In summary, with respect to stored reservoir sediments, while drawdown at Lookout
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 30 of 50




Point is likely to mobilize more sediment than at Fall Creek, some proportion of that sediment
will be trapped in Lookout Point and Dexter reservoirs, reducing potential for flood impacts
downstream.


Figure 8. Landslide susceptibility at Lookout Point reservoir. Data source: DOGAMI (2020). See
Appendix 1 for summary of methods for assessing landslide susceptibility.




       With respect to landsliding, historical landslides have occurred in the reservoir and
landslide susceptibility is mapped as high to moderate for the adjacent hillslopes (Figure 8).
While the landslide susceptibility at Lookout Point is not the highest of all of the Cascade
reservoirs, the deeper drawdown represents some increased risk of landsliding, particularly
near the dam and in a year with large amount of rainfall in November and December when the
hillslopes may already be nearing saturation during the time of drawdown. Given the near
location of key infrastructure (OR-58, railroad) and the history of landsliding at Lookout Point in
       Case 3:18-cv-00437-HZ          Document 193       Filed 06/08/21      Page 31 of 50




response to valley ponding (Howell 1952), this particular risk requires further investigation.
Thus, given the uncertainty surrounding how much stored sediment may be transported
downstream, the uncertainty in how deep drawdown may impact landslide susceptibility, and
the local infrastructure at risk should landslides occur, this measure has been categorized as
having high likelihood or consequence risk. The risk category could be reduced to minor or
mitigatable risk with additional information:
       1) Results from hillslope stability models that characterize the local-scale hillslope-
reservoir hydrogeology at Lookout Point will clarify what portions of the hillslope are
hydraulically-connected to the reservoir, whether, where, and when deep drawdown may
contribute to landsliding, and what infrastructure may be at risk should landsliding occur; and
       2) From a life safety perspective, a GIS-based geomorphic analysis of the channel
downstream of Dexter Dam should be adequate to identify likely locations of deposition for
reservoir sediments and evaluate whether that deposition would appreciably affect flooding.
Additional reservoir-river hydrodynamic modeling would only be warranted if substantial
landslide risk was found and/or the geomorphic analysis indicates substantial flood risk may
result a sediment pulse from Lookout Point.


Extended drawdown at Fall Creek (MFW9). This proposed measure would extend the deep
drawdown of Fall Creek through January 15 instead of ending in early December. As discussed
above, the drawdown operations at Fall Creek for juvenile fish passage are representative of a
case where drawdown has produced vertical and lateral erosion, the rates of which have
declined over time. A longer duration of holding the reservoir at the streambed would likely
increase sediment export (Keith 2019) associated with erosive winter events, though the
volumes of sediment are not likely to be large, given that the reservoir appears to maintain its
well-defined channel. With respect to landslides, unlike many of the other Cascade reservoirs,
the susceptibility to and consequences of landslides in Fall Creek reservoir are not high (Figure
9). At Fall Creek reservoir, the landslide susceptibility is generally low to moderate and is
discontinuous in space. In addition, while historical landslides have occurred in the basin, they
were upslope or in the upstream portion of the reservoir. Currently, there are no documented
       Case 3:18-cv-00437-HZ         Document 193       Filed 06/08/21     Page 32 of 50




landslide deposits and there is minimal infrastructure that would be impacted by a landslide
should one occur. Thus, based on the expectation that the operation is unlikely to erode large
volumes of sediment or trigger hillslope instability, this measure is rated as having no
appreciable risk.


Figure 9. Landslide susceptibility at Fall Creek reservoir. Data source: DOGAMI (2020). See
Appendix 1 for summary of methods for assessing landslide susceptibility.
       Case 3:18-cv-00437-HZ          Document 193        Filed 06/08/21      Page 33 of 50




     3.2.3 Loss of flood control capability

       The loss of flood control capability was analyzed by applying principles from dam safety
risk assessment (DeNeale et al. 2019). Of the common key failure mechanisms that could lead
to loss of flood control capability (i.e. overtopping, internal erosion, sliding, overturning,
overstressing, outlet failure), only impacts to the outlet structures that regulate releases were
determined to be worthy of further consideration. That is, I did not consider catastrophic
overtopping during a high flow event or complete failure of the dam to be within the realm of
possible responses to the proposed operational measures. For example, while complete failure
of the dam due to internal erosion (i.e. piping) from seepage has contributed to the failure at
earthen dams during rapid drawdown, it is expected that the USACE anticipates these
processes and will not conduct operations that put their earthen structures (Cottage Grove,
Fern Ridge, Green Peter, Hills Creek, and Lookout Point) at risk. Regarding catastrophic
overtopping, the large capacity of the spillways and expertise of the USACE in flood operations
makes this scenario extremely unlikely, even in the event of a turbine or gate failure. Thus, the
following analysis is based on what I perceive to be the most likely outcome of a
hydromechanical failure: uncontrolled water releases through a failed outlet.
       The increased and varied use of the gates and other outlet works may reduce the
reliability of mechanical, electrical, and conveyance systems that regulate releases. Increased
use is known to subject hydromechanical equipment, including gates, turbines, spillways, and
conduits, to increased wear and tear. General examples of types of impacts associated with
more frequent and longer duration use of hydromechanical equipment include:
          Random stops and starts on hydropower equipment can reduce on-demand
           reliability, where on-demand reliability is a measure of how likely equipment will
           function as intended during critical operation periods. Stops and starts also increase
           operation and maintenance needs. Multiple papers (See Yang et al. 2018 for review),
           have illustrated how the on/off grid demand of alternative power generation can
           cause severe wear and tear of components at hydropower plants. While I was
           unable to find specific on-demand failure rates or service life reductions for
           increased use, the US Bureau of Reclamation (USBR 2041) reported that start/stop
Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 34 of 50




    costs for hydrogenation equipment vary between $275-$411 per start/stop, which
    includes costs associated with increased maintenance, accelerated degradation of
    the equipment, and reduced efficiency. As pointed out by Piaskowski (Piaskowski
    declaration 26), the proposed measures (NS2, SS4, McK5) associated with turning
    turbines off at night for downstream passage can contribute to deterioration of
    shear pins on turbines. Shear pins hold parts (e.g. the wicket) of the turbine
    together. If a mechanical overload (of force) occurs, often with rapidly-changing
    reservoir operations, shear pins are designed to break to avoid damage to more
    critical parts of the turbine. However, undetected failures of shear pins have led to
    the cascading failure of more significant parts of the turbine. Other components of
    the hydromechanical equipment (e.g. bearings, runners, etc.) may also be subject to
    wear and tear from the start/stop cycling of equipment (Yang et al. 2018).
   For operations that involve passing sediment (e.g. deep drawdown at Lookout
    Point), abrasion of gates and outlet structures can occur during times when high
    sediment loads are released. As discussed below, degradation of concrete over time
    can lead to substantial maintenance issues and outlet failure. In addition, it is
    expected that increased use of ROs will require increased maintenance to remove
    debris;
   As noted in Askelson’s declaration, extending deep drawdown at Fall Creek (SS5) will
    subject the upstream dam face to prolonged erosion and wave action. This issue was
    already noted during at 2014 Periodic Risk Assessment (Askelson declaration, 193),
    and while the dam is not immediately at risk, extending the drawdown during winter
    months increases potential for erosion at the upstream face of the dam.
   The Supervisory Control and Data Acquisition (SCADA) systems of instrumentation
    and computers used to monitor and operate the outlet works on dams are known to
    frequently fail,
       Case 3:18-cv-00437-HZ          Document 193        Filed 06/08/21      Page 35 of 50




       On the other hand, some measures may increase the on-demand reliability for RO gates
that are not regularly operated (e.g. Lower ROs at Detroit). Reliability modeling indicates that
the more a gate is operated, the higher the reliability and the lower the probability of failure,
even with aging equipment. Gate systems that are tested or operated at intervals from monthly
to daily frequencies tend to have low on-demand failure probabilities (Ballard and Lewin 2004).
Thus, increased use can both increase wear and tear over time, similar to putting more miles on
a car, while also increase reliability of gates that are not regularly operated, similar to how
driving a car regularly keeps seals and gaskets lubricated, a battery charged, and high
awareness of equipment condition.
       Even for measures that increase wear and tear, they generally are not likely to produce
catastrophic failure or reduce life safety. Dams and reservoirs typically have adequate
redundancy and flexibility to prevent complete loss of flood control capability.


                                                              However, while catastrophic failure
is not likely to occur, increased and varied use will likely accelerate the timeline for
maintenance and replacement and increase the need for monitoring. The more frequent repair
and maintenance schedule will impact the ability of the reservoirs to achieve the project
objectives and to conduct other operations (e.g. temperature management, meet minimum
flows). Increasing the frequency of maintenance of these structures can impact operations of
the reservoirs to a similar extent as climate change (Tullos et al. 2020). Furthermore, mitigating
these risks requires a robust and expensive program for monitoring and maintaining our
       Case 3:18-cv-00437-HZ         Document 193       Filed 06/08/21     Page 36 of 50




nation’s aging infrastructure, a program that has seen a steady decline in funding over decades
(Riley 2014).
       However, while wear and tear on an individual part is not likely to lead to complete loss
of flood control capability, if not addressed, increased wear and tear can contribute to the
failures that do impact life safety. Catastrophic incidents (DeNeale et al. 2019 Appendix A,
ASDSO 2021) tend to occur as a result of unusual combinations of operations, and are
ultimately attributable to human factors. It is the accumulation of many small, but interacting,
incidents that leads to catastrophic failure at dams. The failure of the service and emergency
spillways at Oroville Dam (CA) is the most recent example of such a compound failure. While
the public’s image of the failure was broken concrete on the primary spillway, the long list of
contributing factors included decades’ worth of accumulated design, construction, and
maintenance failures. These failures included deficient design of concrete drains that required
repeated repairs, the construction of the spillway on unconsolidated rock, and inadequacy of
energy dissipation and erosion protection for the emergency spillway (IFT 2018). Importantly,
the failure was also produced by a number of human failures, including lack of communication
and consultation with the designer during construction, overconfidence, complacency, and
power struggles within the office that managed the dam, and the reactive culture around dam
safety at the national scale. Among other things, avoiding these kinds of catastrophic failures is
accomplished by regular inspection and maintenance of infrastructure, as well as adequate
priority on and resources for responding to identified maintenance issues.
       The USACE provided periodic inspection reports for some (i.e. Fall Creek 2019, Lookout
Point 2017 and 2019, Detroit 2016, 2019, and 2020, Cougar 2017) of the projects impacted by
the proposed measures. The reports generally provided detailed notes on the condition of
various parts of the hydromechanical equipment, documented repairs that have been made,
and made recommendations on issues that should be addressed. In addition, two of the reports
were extracted from a 2017 assessment of ROs across the basin, and these reports included
results of hydraulic modeling to evaluate downstream flood risk should the ROs fail at Detroit
or Lookout Point. Because I requested inspection reports for ROs specifically, I did not receive
reports for all of the dams because they either do not have RO (Big Cliff, Foster, Dexter) or
       Case 3:18-cv-00437-HZ        Document 193       Filed 06/08/21    Page 37 of 50




because no RO operations are proposed (Green Peter). I also did not receive any information
regarding the condition of non-RO components of any of the dams. In addition, the report for
Cougar was several years old. As a result, my assessment of the potential risks focuses on ROs
and risks associated with other outlet works are not considered.
       Regulating Outlets are important                 parts of the WVP dams, and several of
the proposed measures are expected to result in increasing the frequency and duration of their
use.




       This quote was extracted from a comprehensive assessment of ROs for all NWP projects
that was undertaken in 2017. Two of the RO assessment reports (Lookout Point, Detroit)
provided by the Defendants appear to be extracted from that 2017 document. However, I was
unable to find a complete copy of that report to understand RO conditions at other dams, or
any information regarding responses to the findings in that report.




                                                                                                 .
Case 3:18-cv-00437-HZ   Document 193   Filed 06/08/21   Page 38 of 50
Case 3:18-cv-00437-HZ   Document 193   Filed 06/08/21   Page 39 of 50
Case 3:18-cv-00437-HZ   Document 193   Filed 06/08/21   Page 40 of 50
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21    Page 41 of 50




   6. References

American Society of Dam Safety Officials (ASDSO) 2021. Lessons Learned From Dam Incidents
  and Failures. https://damfailures.org

Burns, W.J. and Madin, I., 2009. Protocol for inventory mapping of landslide deposits from light
   detection and ranging (LiDAR) imagery. Special Paper 42. Oregon Department of Geology
   and Mineral Industries

Burns, W.J., Mickelson, K.A. and Madin, I., 2016. Landslide susceptibility overview map of
   Oregon. Open-File Report O-16-02. Oregon Department of Geology and Mineral Industries.

Ballard, G.M. and J. Lewin 2004. Reliability principles for spillway gates and bottom outlets.
    Long-term benefits and performance of dams. 175-186.

Danner A, Safeeq M, Grant G, Tullos D, Santelman M, and Wickham C. 2017. Scenario-based
   and scenario-neutral assessment of climate change impacts on operational performance of
   a multipurpose reservoir, J of Water Resources Association. DOI: 10.1111/1752-1688.12589

DeNeale, Scott T., Baecher, Gregory B., Stewart, Kevin M., Smith, Ellen D., and Watson, David B.
   2019. Current State-of-Practice in Dam Safety Risk Assessment. United States.
   doi:10.2172/1592163.

Doyle, M.W., Stanley, E.H. and Harbor, J.M. 2002. Geomorphic analogies for assessing probable
   channel response to dam removal. JAWRA Journal of the American Water Resources
   Association, 38: 1567-1579. https://doi.org/10.1111/j.1752-1688.2002.tb04365.x

Foley, M. M., et al. (2017), Dam removal: Listening in, Water Resour. Res., 53, 5229– 5246,
    doi:10.1002/2017WR020457.

Grant G.E., Lewis S.L., Stewart G., Reed Glasmann J. 2015. Sediment Problems and
   Consequences During Temporary Drawdown of a Large Flood Control Reservoir for
   Environmental Retrofitting. In: Lollino G., Arattano M., Rinaldi M., Giustolisi O., Marechal
   JC., Grant G. (eds) Engineering Geology for Society and Territory - Volume 3. Springer,
   Cham. https://doi.org/10.1007/978-3-319-09054-2_6

Howell, P.W., 1952, Geologic background of slides at Lookout Point Reservoir, Oregon:
  Proceedings of the Oregon Academy of Science, v. 3, p. 32.

IFT (Independent Forensics Team). (2018). Independent Forensic Team Report: Oroville Dam
    Spillway Incident. Available online here: https://cawaterlibrary.net/document/independent-
    forensic-team-report-oroville-dam-spillway-incident/
        Case 3:18-cv-00437-HZ           Document 193        Filed 06/08/21       Page 42 of 50




Jaeger WK, Amos A, Bigelow DP, Chang H, Conklin DR, Haggerty R, Langpap C, Moore K, Mote
   PW, Nolin AW, Plantinga AJ, Schwartz CL, Tullos D, Turner DP. 2017. Finding water scarcity
   amid abundance using human natural system models. PNAS 114 (45): 11884-11889.

Jones, J.A.A. 1981. The nature of soil piping: A review of research. Geo Books, Norwich, UK,
   315pp.

Keith, M. and L. Stratton 2019. Linking Sedimentation and Erosion Patterns with Reservoir
    Morphology and Dam Operations during Streambed Drawdowns in a Flood-control
    Reservoir in the Oregon Cascades. SEDHYD 2019. June 24-28th, 2019. Reno, NV. Available
    online at:
    https://www.sedhyd.org/2019/openconf/modules/request.php?module=oc_program&acti
    on=view.php&id=45&file=1/45.pdf

Keith, M. 2019. Geomorphic Impacts of Streambed Drawdowns at Fall Creek Dam: Summary
    and Considerations for Future Drawdowns. Willamette Fisheries Science Review 2019.
    Corvallis OR. Available online at:
    http://pweb.crohms.org/tmt/documents/FPOM/2010/Willamette_Coordination/WFSR/Day
    %202_1110_Keith_Fall%20Creek%20Geomorphology_WFSR%202019.pdf

Lévy S., Jaboyedoff M., Locat J., Demers D. 2012. Erosion and channel change as factors of
   landslides and valley formation in Champlain Sea clays: the Chacoura River, Quebec,
   Canada. Geomorphology 145:12–18

McMillan, J. 2018. Characterization and Evaluation of stored sediments potentially released
  during the proposed Detroit Reservoir drawdown. Available online at:
  https://usace.contentdm.oclc.org/digital/collection/p16021coll7/id/8740/

Major, J.J., East, A.E., O’Connor, J.E., Grant, G.E. Wilcox, A.C., Magirl, C.S., Collins, M.J., Tullos,
   D.D., 2017, Geomorphic Responses to Dam Removal in the United States – a Two-Decade
   Perspective, D. and Laronne, J., editors, Gravel-Bed Rivers: Processes and Disasters. Wiley
   and Sons, pp. 355-383.

Mateus C, Tullos D. 2016.Reliability, Sensitivity, and Vulnerability of Reservoir Operations under
  climate change J. Water Resources Planning and Mgmt. 143(4)

Mateus C, Tullos D. 2016. Reliability, sensitivity, and uncertainty of reservoir performance
  under climate variability in basins with different hydrogeologic settings. International
  Journal of River Basin Management. DOI: 10.1080/15715124.2016.1247361

Morgenstern, N. 1963. Stability charts for earth slopes during rapid drawdown. Geotechnique,
  13: 121-131.
       Case 3:18-cv-00437-HZ         Document 193        Filed 06/08/21     Page 43 of 50




NMFS 2008. Consultation on the "Willamette River Basin Flood Control Project.” 227 pp.
  Available online at:
  https://www.nwcouncil.org/sites/default/files/willamette_biop_final_part1_july_2008.pdf

Oregon Department of Geology and Mineral Industries (DOGAMI). 2020. Statewide Landslide
   Information Database for Oregon, Release 4.2 (SLIDO-4.2), geodatabase,
   https://www.oregongeology.org/slido/data.htm. Accessed 2/25/2021.


Randle, T. J., & Bountry, J. 2017. Dam Removal Analysis Guidelines for Sediment. Washington,
   DC: US Department of the Interior, Bureau of Reclamation, Advisory Committee on Water
   Information, Subcommittee on Sedimentation.

Rengers, F.K., McGuire, L.A., Oakley, N.S. et al. Landslides after wildfire: initiation, magnitude,
   and mobility. Landslides 17, 2631–2641 (2020). https://doi.org/10.1007/s10346-020-01506-
   3

Riley DT 2014. Can we keep the public safe from floods? Water Resour Impacts 16:15–16.

Schenk, L. and H. Bragg 2019. Monitoring the Effect of Deep Drawdowns of a Flood Control
   Reservoir on Sediment Transport and Dissolved Oxygen, Fall Creek Lake, Oregon. SEDHYD
   2019. June 24-28th, 2019. Reno, NV. Available online at:
   https://www.sedhyd.org/2019/openconf/modules/request.php?module=oc_program&acti
   on=view.php&id=319&file=1/319.pdf

Shakesby, R.A., and S.H. Doerr. 2006. Wildfire as a hydrological and geomorphological agent.
   Earth Sci. Rev., 74: 269-307

Sun, Y.J., Zhang, D., Shi, B., Tong, H.J., Wei, G.Q., Wang, X. 2014. Distributed acquisition,
   characterization and process analysis of multi-field information in slopes. Engineering
   Geology 182: 49-62.

Tullos D, Collins M, Bellmore R, Bountry J, Connolly P, Shafroth P, Wilcox C. 2016. Synthesis of
    common management concerns associated with dam removal. J. of the American Water
    Resources Associatiom 52(5): 1179-1206. DOI: 10.1111/1752-1688.12450

Tullos D, Walter C, Vache K (2020). Reservoir Operational Performance Subject to Climate and
    Management Changes in the Willamette River Basin. J. of Water Resources Planning and
    Mgmt., DOI: 10.1061/(ASCE)WR.1943-5452.0001280

USACE. 2012. Willamette Basin Guide. Standard Operating Procedures for reservoir control
   center.
       Case 3:18-cv-00437-HZ          Document 193         Filed 06/08/21     Page 44 of 50




USACE 2017. Appendix I - Regulating Outlet Gate Assessment Report for Lookout Point Dam.
   Portland District Regulating Outlet Gates Comprehensive Assessment Report. 120 pp.

USACE 2017. Draft Environmental Assessment: Downstream Fish Passage Enhancement for
   Juvenile Salmonids at Lookout Point Dam, Lane County, Oregon. 121 pp.

USACE 2019. Trip Report for May 28-29, 2019 Inspection at Lookout Point Dam. 28pp,

US Bureau of Reclamation (USBR) 2014. Hydrogenerator Start/Stop Costs. USBR Technical
   Service Center. 117pp. Available online:
   https://www.usbr.gov/research/projects/download_product.cfm?id=1218

Viratjandr, C. and Michalowski, R.L. 2006. Limit analysis of submerged slopes subjected to water
    drawdown. Canadian Geotechnical Journal. 43(8): 802-814. https://doi.org/10.1139/t06-
    042

Warrick,, J.A., Bountry, J.A., East, A.E. Magirl, C.S., Randle, T.J. , Gelfenbaum, G. , Ritchie, A.C. ,
  Pess, G.R. , Leung, V., and J.J. Duda 2015. Large-scale dam removal on the Elwha River,
  Washington, USA: source-to-sink sediment budget and synthesis. Geomorphology, 246: 729-
  750

Yang, W., Norrlund, P., Saarinen, L. et al. Burden on hydropower units for short-term balancing
   of renewable power systems. Nat Commun 9, 2633 (2018). https://doi.org/10.1038/s41467-
   018-05060-4

Zhan, T.L.T. Zhang, W.J., and Y. M. Chen. 2006. Influence of Reservoir Level Change on Slope
   Stability of a Silty Soil Bank Unsaturated Soils 2006 . GSP 147.

Zhong, C.H.Z. 1990. Discussion on reservoir landslides. Bulletin of soil and water Conservation
   10(1): 53-64.

Zhou, X.P., Wei, X. Liu, C., and Hao Cheng. 2020. Three-Dimensional Stability Analysis of Bank
   Slopes with Reservoir Drawdown Based on Rigorous Limit Equilibrium Method. ASCE
   International Journal of Geomechanics 20(12): 10pp.
       Case 3:18-cv-00437-HZ         Document 193       Filed 06/08/21     Page 45 of 50




   7. Appendices
Appendix 1. Details of landslide location and susceptibility mapping

SLIDO is an inventory of landslides in Oregon from published maps represented as historical
center points, deposits, scarp flanks, and scarps (DOGAMI, 2020). Only the center point and
deposit polygons are in these reservoir area maps as the scarps and scarp flanks are only
present in the dataset in the Detroit Reservoir area and are too small to be seen at the scale of
the whole reservoir. The landslide deposit dates range from 1949 to 2020 (DOGAMI, 2020;
Burns and Madin, 2009), and historical landslide points are estimated to have occurred
between 1928 and 2018 (DOGAMI, 2020).
       Starting with the 4.x versions, landslide susceptibility was added to SLIDO as three
components: detailed deep and shallow landslide susceptibility (1:8,000, 3-meter cells), and
statewide landslide susceptibility overview (1:500,000, raster with 10-meter cells) (DOGAMI,
2020, Burn et al. 2016). Only the statewide dataset is present in the reservoir areas. The
statewide landslide susceptibility dataset was derived as four classes, Low, Moderate, High and
Very High, from a combination of geology, existing mapped landslides, and slopes calculated
from Oregon LiDAR Consortium elevations, where available, or USGS NED elevation (DOGAMI,
2020, Burns et al. 2016). LiDAR data was collected from 2000 to 2016 (DOGAMI, 2020).
                           Case 3:18-cv-00437-HZ             Document 193            Filed 06/08/21         Page 46 of 50




Appendix 2. Descriptions of proposed measures and relationships to prior modeling results (OMET 2012).

Table A2:1. Proposed measures for the North Santiam Basin.

                                                             Plaintiffs' proposed measures
                                                                                                                                      Scenario evaluated in
   ID          Basin            Short description                          Long description                        Type of measure
                                                                                                                                          2012 USACE
                                                       Draw down Detroit Reservoir below min cons. pool
                           Detroit: Drawdown (Nov- (1450’) by Nov 1 and maintain below 1450’ through Dec.                             Similar to DET_04, but
  NS1                                                                                                                drawdown
                           Dec)                        1, use lower RO during that time for temperature                               not as deep or as long
                                                       control.
                                                       From Nov 1 through Feb. 1, use upper RO and turn off
                           Detroit: Regulating outlets                                                               same flow,
  NS2                                                  turbines during the hours                                                             DET_06
                           at night                                                                                different outlet
                                                       of 4 pm to 8 am.
                                                       As soon as Detroit refills to 1543’, operate the spillway
                           Detroit: 1/2 spillway flows so that at least one-half of the total project discharge      same flow,
  NS3                                                                                                                                   Similar to DET_03
           North Santiam   at night                    (as measured below Big Cliff) is released from 6 pm to 6    different outlet
                                                       am daily for thirty consecutive days.
                           Detroit: Use turbines for   During other times, manage discharge at Detroit to            same flow,
  NS4
                           total dissolved gas         reduce TDG below Big Cliff.                                 different outlet
                                                       Spread spill across gates at Big Cliff to the max extent      same flow,
  NS5                      Big Cliff: Spread spill
                                                       possible to reduce TDG                                      different outlet
                                                       When spawning and incubation below Big Cliff is
                           Big Cliff: Use turbines for occurring, prohibit operations that would result in TDG       same flow,
  NS6
                           total dissolved gas         exceeding the state standard in spawning areas unless       different outlet
                                                       necessary for flood control
                           Case 3:18-cv-00437-HZ             Document 193           Filed 06/08/21         Page 47 of 50




Table A2:1. Proposed measures for the South Santiam Basin.

                                                            Plaintiffs' proposed measures
                                                                                                                                      Scenario evaluated in
   ID          Basin            Short description                          Long description                        Type of measure
                                                                                                                                          2012 USACE
                                                    After outplanting begins, once the reservoir reaches 970’
                                                    the following spring, operate the spillway on a 24-hour
                                                                                                                     same flow,
  SS1                      Green Peter: spillway    basis for thirty days at a rate that is at least one-half of
                                                                                                                   different outlet
                                                    the daily average outflow, and open the upper fish horn
                                                    during that time.
                                                    During fall drawdown, when the reservoir elevation is
                           Green Peter: Use of fish                                                                  same flow,
  SS2                                               within 40’ of a fish horn,
                           horn                                                                                    different outlet
                                                    open the fish horn until the reservoir drops below it.
           South Santiam   Green Peter: Temperature Conduct operations to improve downstream water                   same flow,
  SS3
                           operations               temperatures and meet flow                                     different outlet
                                                    Operate the spillway and turn turbines off Oct 15-Dec.
                           Foster: Spillway                                                                          same flow,
  SS4                                               15 for the hours of 4 pm to 8 am and March 1-June 15
                           operations                                                                              different outlet
                                                    for the hours of 7 pm to 7 am.
                                                    Maintain Foster Reservoir at minimum conservation
                           Foster: Delayed refill                                                                   modified refill         FOS_01
  SS5                                               pool through May 15.
                           Foster: Temperature                                                                       same flow,
                                                    Conduct operations to meet water temperature targets
  SS6                      operations                                                                              different outlet
                         Case 3:18-cv-00437-HZ             Document 193            Filed 06/08/21    Page 48 of 50




Table A2:3. Proposed measures for the South Fork McKenzie Basin.
                                                          Plaintiffs' proposed measures
                                                                                                                               Scenario evaluated in
   ID         Basin          Short description                           Long description                   Type of measure
                                                                                                                                   2012 USACE
  McK1                   Cougar: Reduce max refill   Limit refill of reservoir to 1600’                      modified refill
  McK2                   Cougar: Early drawdown      Drop reservoir to 1570’ by Sept. 1.                      drawdown
                                                                                                                              Similar to CGR_-3b but
                         Cougar: Early and deeper Drop reservoir to 1505’ by Nov 15 and hold there until    drawdown + same     deeper and shorter;
                         drawdown with outlet       Dec. 15. Turn off turbines                                flow, different Similar to CGR_03 but
                         change                     when the reservoir reaches minimum conservation pool           outlet        slightly deeper and
            South Fork
  McK3                                              (1532’).                                                                            shorter
             McKenzie
                                                    Maintain the reservoir at minimum conservation pool
                                                                                                                              similar to CGR_05, but
                                                    until May 1 unless the technical advisory team
                         Cougar: Delay refill                                                                 modified refill     CGR_05 included
                                                    recommends beginning refill prior to that date based on
                                                                                                                                prioritization of ROs
  McK4                                              current hydrologic data.
                         Cougar: Regulating outlets Turn off turbines from 6 pm to 7 am and operate RO          same flow,      CGR_01 (simulated
  McK5                   during spring              Feb. 15-June 1.                                           different oulet     earlier start date)
                          Case 3:18-cv-00437-HZ             Document 193           Filed 06/08/21        Page 49 of 50




Table A2:4. Proposed measures for the Middle Fork Willamette.

                                                           Plaintiffs' proposed measures
                                                                                                                                     Scenario evaluated in
   ID          Basin           Short description                         Long description                        Type of measure
                                                                                                                                          2012 USACE
                                                                                                                                    Similar to LOP_04 but
                          Lookout Point: Early and
                                                      Begin reservoir drawdown Aug 1, lower the reservoir to       drawdown           slightly deeper and
                          deeper drawdown
 MFW1                                                 750’ by Nov. 15 and hold there until Dec. 15.                                          shorter
                          Lookout Point: Regulating                                                                same flow,       LOP_01 (but simulated
 MFW2                     outlets for temperature     Begin using RO Aug 15 for temperature control              different outlet     much longer period)
                          Lookout Point: Regulating   Turn off turbines when reservoir reaches minimum             same flow,
                                                                                                                                           LOP_02
 MFW3                     outlets during drawdown     conservation pool (825’).                                  different outlet
                          Lookout Point: Prioritize   Prioritize refill of Lookout Point Reservoir to maximize
 MFW4                                                                                                             Modified refill
                          refill and spring spill     opportunity for spill in spring.
                                                      When reservoir reaches 889’ in spring (mid-March),
                          Lookout Point: Ungated                                                                   same flow,
 MFW5                                                 conduct free, ungated spill for 2-4 weeks. Maintain
                          spring spill                                                                           different outlet
                                                      reservoir below 911’ during this operation.
            Middle Fork                               During the fall drawdown operation at Lookout Point,
                                                                                                                   same flow,
            Willamette    Dexter: Fall spill          conduct spill and turn turbines off at Dexter Dam from 4
                                                                                                                 different outlet
 MFW6                                                 pm to 8 am.
                                                      During the spring spill operation at Lookout Point,
                                                                                                                   same flow,
                          Dexter: Spring spill        conduct spill and turn turbines off at Dexter Dam from 7
                                                                                                                 different outlet
 MFW7                                                 pm to 7 am.
                                                                                                                   same flow,
                          Dexter: Spread spill
 MFW8                                                 Spread spill across gates at Dexter Dam to reduce TDG      different outlet
                                                      Conduct the deep drawdown at Fall Creek similar to
                          Fall Creek: Extended                                                                                      FAL_01 but with shorter
                                                      prior years but extend the dates from Dec. 1 through         drawdown
                          drawdown                                                                                                         duration
 MFW9                                                 Jan. 15.
                          Fall Creek: Regulating
                                                                                                                 Increase spring
                          outlets for lower spring    Operate ROs to maintain reservoir at 728’ from Feb. 15
                                                                                                                     releases
 MFW10                    and summer pool             to April 15
Case 3:18-cv-00437-HZ   Document 193   Filed 06/08/21   Page 50 of 50
